      Case: 3:19-cv-00099-MPM-RP Doc #: 5 Filed: 05/15/19 1 of 1 PageID #: 71



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION


JOSSIE FIFER; INDIVIDUALLY, and as MOTHER,
NEXT BEST FRIEND, and PERSONAL REPRESENTATIVE OF MARVIN
FIFER, JR; and ON BEHALF OF THE WRONGFUL DEATH
BENEFICIARIES OF MARVIN FIFER, JR,                     PLAINTIFFS

V.                                                                         3:19CV99-M-P

RJ PROPERTY MANAGEMENT, LLC,                                               DEFENDANT


                                  ORDER OF DISMISSAL

      Pursuant to the [4] Notice of Voluntary Dismissal filed by the plaintiffs in this cause of

action, it is ORDERED that this case is hereby dismissed.

      This the 15th day of May, 2019.



                                         /s/ MICHAEL P. MILLS
                                         UNITED STATES DISTRICT JUDGE
                                         NORTHERN DISTRICT OF MISSISSIPPI
